Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone and in combination does not disclose “a testing system for simulating flowback in a shut-in period of fractured wells, the testing system comprising:
a testing system for simulating flowback in a shut-in period of fractured wells, the testing system comprising: wherein the shut-in flowback testing system comprises a box body, an acoustic wave testing device, a temperature control device, a fracturing string and a cube rock block arranged in the box body; wherein four stress loading plates and four hydraulic blocks are successively and respectively arranged between four surfaces of the cube rock block and four inner walls of the box body; the acoustic wave testing device comprises an acoustic wave transmitting probe and two acoustic wave receiving probes, the acoustic wave transmitting probe being embedded in a first stress loading plate among the four stress loading plates, and the two acoustic wave receiving probes being respectively embedded in a second stress loading plate and a third stress loading plate among the four stress loading plates that are adjacent to the first stress loading plate; four outer surfaces of the box body are provided with four hydraulic tanks, and each of the hydraulic tanks contains hydraulic fluid which is injected into the corresponding hydraulic block; wherein a hole is made on the fracturing string, a first end of the fracturing string is located in the cube rock block and a second end of the fracturing string is connected to an outlet of the hydraulic fracturing-pump with a fracturing pipe; the fracturing pipe is provided with a flowback fracturing fluid pipe connected to the flowback fracturing fluid tank and a flowback pipe connected to the flowback fluid collection beaker; the fracturing fluid tank is connected to an inlet of the hydraulic fracturing pump with a pipe; wherein a first valve is provided between the hydraulic fracturing pump and fracturing fluid tank; the hydraulic fracturing pump is provided with a parallel pipe, and the parallel pipe is provided with a second valve; the flowback pipe is provided with a flowback electromagnetic flowmeter and a third valve, the flowback fracturing fluid pipe is provided with a sixth valve, and the fracturing pipe is provided with a fracturing electromagnetic flowmeter, a fourth valve and a fifth valve; and a first electronic balance, a second electronic balance and a third electronic balance are disposed below the fracturing fluid tank, the flowback fluid collection beaker, and the flowback fracturing fluid tank respectively” as recited in claim 8. These limitations are neither taught nor made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUES M SAINT SURIN/Examiner, Art Unit 2861